DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 states, “wherein another separating element the at least one separating element is”.  Appropriate correction is required. Claim 2 appears to be missing the word “of” connecting the two elements. The claim shall be interpreted to states, “wherein another separating element of the at least one separating element is”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 states, “functional plastic”. The term “functional” does not appear to have clear bounds within the context of the claim and no specific definition appears within the specification. Further language and/or clarification/deletion is required regarding the meaning of “functional”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US PG. Pub. 2008/0218984) in view of Oguri et al. (US PG. Pub. 2019/0037685).

Regarding claim 1 – Togashi teaches a circuit arrangement (fig. 7 [title] Togashi states, “flexible substrate”) comprising: at least one wiring carrier board (111, [paragraph 0028] Togashi states, “flexible substrate 111”); and at least one separating element (111j & 111k [paragraph 0042] Togashi states, “slits 111j and slits 111k”) that is formed in a wiring carrier board (111) of the at least one wiring carrier board, wherein the at least one separating element (111j & 111k) divides the wiring carrier board (111) into sections (figure 7 shows the wiring carrier board 111 having sections separated by the separating elements 111j & 111k) that are separated by the at least one separating element (claimed structure shown in figure 7), wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least one separating element ([paragraph 0044] Togashi states, “According to the embodiments described above, holes 111a (recesses 
 	Togashi does not teach wherein a separating element of the at least one separating element is configured as a locally limited lamination of viscoelastic or viscous materials into the wiring carrier board.
 	Oguri teaches a circuit arrangement (figs. 8A & 10) having at least one separating element (fig. 10, material 20 within notches 8a and 8b) that is formed in a wiring carrier board (2 [paragraph 0021] Oguri states, “multilayer board 2”), wherein a separating element (20) of the at least one separating element is configured as a locally limited lamination of viscoelastic or viscous materials ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is consistent with that of applicants material defined as “rubber-like material”) into the wiring carrier board (2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit arrangement having at least one separating element that is formed in a wiring carrier board as taught by Togashi with the separating element being a lamination of viscoelastic or viscous materials (“rubber”) as taught by Oguri because Oguri states, “By providing the member 20 having a lower modulus of elasticity than the insulator layers 4a and 4b in the notches 8a and 8b as in the present preferred embodiment, damage of the notches 8a 

Regarding claim 2 – Togashi in view of Oguri teach the circuit arrangement of claim 1, wherein another separating element (Togashi; fig. 7, two separating elements 111j & 111k) of the at least one separating element is configured as a locally limited slot ([paragraph 0044] Togashi states, “holes 111a (recesses 111m, slits 111b to 111e, 111j to 111k, cuts 111f to 111i)”; additionally see figures 4A and 4B) or a narrowing of the at least one wiring carrier board (111).

Regarding claim 4 – Togashi in view of Oguri teach the circuit arrangement of claim 1, wherein the separating element (Oguri; fig. 10, 20) is formed from a functional plastic ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is considered a “functional plastic”).

Regarding claim 5 – Togashi in view of Oguri teach the circuit arrangement of claim 1, wherein the separating element (Togashi; fig. 7, 111j & 111k) configured as a flexible or semi-flexible region ([paragraph 0015] Togashi states, “wherein the flexible substrate has flexibility and is a substrate for mounting a layered component”) of the wiring carrier board (111).

.

Claims 7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partington (US PG. Pub. 2017/0025319) in view of Togashi and further in view of Oguri et al.

Regarding claim 7 – Partington teaches a converter (figs. 1A-1C [paragraph 0014] Partington states, “substrate assembly 110 may include a power conversion circuit, such as a point of load converter formed thereon”) comprising:
a circuit arrangement (circuit arrangement shown in figures 1A-1C) comprising: at least one wiring carrier board (102 [paragraph 0015] Partington states, “substrate 102 is a single substrate, such as a printed circuit board (PCB)”); and power semiconductors (fig. 1C, 108a & 108b [paragraph 0018] Partington states, “semiconductor devices 108a and 108b may each include one or more power semiconductor devices”) that are arranged on a bottom side (103b [paragraph 0019] Partington states, “bottom side 103b”) of the at least one wiring carrier board (102).
 	Partington fails to teach a circuit arrangement comprising: at least one wiring carrier board, and at least one separating element that is formed in a wiring carrier of the at least one wiring carrier board, wherein the at least one separating element divides the wiring carrier board into sections that are separated by the at least one 
 	Togashi teaches a circuit arrangement (fig. 7 [title] Togashi states, “flexible substrate”) comprising: at least one wiring carrier board (111, [paragraph 0028] Togashi states, “flexible substrate 111”), and at least one separating element (111j & 111k [paragraph 0042] Togashi states, “slits 111j and slits 111k”) that is formed in a wiring carrier (111) of the at least one wiring carrier board (see fig. 7), wherein the at least one separating element (111j & 111k) divides the wiring carrier board into sections (figure 7 shows the wiring carrier board 111 having sections separated by the separating elements 111j & 111k) that are separated by the at least one separating element (claimed structure shown in figure 7), and wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least one separating element ([paragraph 0044] Togashi states, “According to the embodiments described above, holes 111a (recesses 111m, slits 111b to 111e, 111j to 111k, cuts 111f to 111i) are formed as a vibration transmission suppressing region surrounding a mounting region in which is mounted a capacitor 113 (layered component). As a result, propagation of vibration caused by the capacitor 113 to other regions can be suppressed effectively”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the converter having a wiring 
 	Oguri teaches a circuit arrangement (figs. 8A & 10) having at least one separating element (fig. 10, material 20 within notches 8a and 8b) that is formed in a wiring carrier board (2 [paragraph 0021] Oguri states, “multilayer board 2”), wherein a separating element (20) of the at least one separating element is configured as a locally limited lamination of viscoelastic or viscous materials ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is consistent with that of applicants material defined as “rubber-like material”) into the wiring carrier board (2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the converter having a circuit arrangement with at least one separating element formed in a wiring carrier board as taught by Partington in view of Togashi with the separating element being a lamination of viscoelastic or viscous materials (“rubber”) as taught by Oguri because Oguri states, 

Regarding claim 14 –Partington in view of Togashi and Oguri teach the converter of claim 7, wherein another separating element (Togashi; fig. 7, two separating elements 111j & 111k) of the at least one separating element is configured as a locally limited slot ([paragraph 0044] Togashi states, “holes 111a (recesses 111m, slits 111b to 111e, 111j to 111k, cuts 111f to 111i)”; additionally see figures 4A and 4B) or a narrowing of the at least one wiring carrier board (111).

Regarding claim 15 – Partington in view of Togashi and Oguri teach the converter of claim 7, wherein the separating element (Oguri; fig. 10, 20) is formed from a functional plastic ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is considered a “functional plastic”).

Regarding claim 16 – Partington in view of Togashi and Oguri teach the converter of claim 7, wherein the separating element (Togashi; fig. 7, 111j & 111k) configured as a flexible or semi-flexible region ([paragraph 0015] Togashi states, “wherein the flexible substrate has flexibility and is a substrate for mounting a layered component”) of the wiring carrier board (111).

Regarding claim 17 – Partington in view of Togashi and Oguri teach the converter of claim 7, further comprising capacitor stacks (Togashi; fig. 7, 113 [paragraph 0029] Togashi states, “The capacitors 113 are layered electronic components”) that are arranged on the at least one wiring carrier board (111).

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US PG. Pub. 2019/0152617) in view of Partington, Togashi and further in view of Oguri et al.

Regarding claim 8 – Anton teaches an aircraft (fig. 1, 10 [paragraph 0033] Anton states, “airplane 10”) comprising: a converter (70 [paragraph 0035] Anton states, “inverter 70 of modular construction is connected thereto, which multilevel inverter converts the DC voltage delivered by the rectifier 50 and/or the battery 60 into an AC voltage”) comprising: and an electric motor (80 [paragraph 0035] Anton states, “propeller motor 80”) as an electric drive of the aircraft ([paragraph 0035] Anton states, “inverter converts the DC voltage delivered by the rectifier 50 and/or the battery 60 into an AC voltage of appropriate frequency suitable for operating a propeller motor 80 of the airplane 10”), wherein the electric motor (80) is supplied with electrical power by the converter (see fig. 1 and discussed in paragraph 0035).
 	Anton does not teach a circuit arrangement comprising: at least one wiring carrier board, and at least one separating element that is formed in a wiring carrier board of the at least one wiring carrier board, wherein the at least one separating element divides 
 	Partington teaches a converter (figs. 1A-1C [paragraph 0014] Partington states, “substrate assembly 110 may include a power conversion circuit, such as a point of load converter formed thereon”) comprising: a circuit arrangement (circuit arrangement shown in figures 1A-1C) comprising: at least one wiring carrier board (102 [paragraph 0015] Partington states, “substrate 102 is a single substrate, such as a printed circuit board (PCB)”), and power semiconductors (fig. 1C, 108a & 108b [paragraph 0018] Partington states, “semiconductor devices 108a and 108b may each include one or more power semiconductor devices”) that are arranged on a bottom side (103b [paragraph 0019] Partington states, “bottom side 103b”) of the at least one wiring carrier board (102).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the aircraft comprising a converter as taught by Anton with the converter having a circuit arrangement with a wiring carrier board having power semiconductors arranged on a bottom surface of the wiring carrier board as taught by Partington because Partington states regarding the power semiconductors, “substrate assembly 110 may include power conversion circuit, 
 	Togashi teaches a circuit arrangement (fig. 7 [title] Togashi states, “flexible substrate”) comprising: at least one wiring carrier board (111, [paragraph 0028] Togashi states, “flexible substrate 111”), and at least one separating element (111j & 111k [paragraph 0042] Togashi states, “slits 111j and slits 111k”) that is formed in a wiring carrier (111) of the at least one wiring carrier board (see fig. 7), wherein the at least one separating element (111j & 111k) divides the wiring carrier board into sections (figure 7 shows the wiring carrier board 111 having sections separated by the separating elements 111j & 111k) that are separated by the at least one separating element (claimed structure shown in figure 7), and wherein transmission of vibrations from one of the sections to another of the sections is at least partially decoupled, damped, or decoupled and damped by the at least one separating element ([paragraph 0044] Togashi states, “According to the embodiments described above, holes 111a (recesses 111m, slits 111b to 111e, 111j to 111k, cuts 111f to 111i) are formed as a vibration transmission suppressing region surrounding a mounting region in which is mounted a capacitor 113 (layered component). As a result, propagation of vibration caused by the capacitor 113 to other regions can be suppressed effectively”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the converter having a wiring carrier board with power semiconductors arranged on a bottom side as taught by Anton in view of Partington with the wiring carrier board having at least one separating element formed in the wiring carrier that dampened vibrations as taught by Togashi 
 	Oguri teaches a circuit arrangement (figs. 8A & 10) having at least one separating element (fig. 10, material 20 within notches 8a and 8b) that is formed in a wiring carrier board (2 [paragraph 0021] Oguri states, “multilayer board 2”), wherein a separating element (20) of the at least one separating element is configured as a locally limited lamination of viscoelastic or viscous materials ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is consistent with that of applicants material defined as “rubber-like material”) into the wiring carrier board (2).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the converter having a circuit arrangement with at least one separating element formed in a wiring carrier board as taught by Anton in view of Partington and Togashi with the separating element being a lamination of viscoelastic or viscous materials (“rubber”) as taught by Oguri because Oguri states, “By providing the member 20 having a lower modulus of elasticity than the insulator layers 4a and 4b in the notches 8a and 8b as in the present preferred 

Regarding claim 9 – Anton in view of Partington, Togashi and Oguri teach the aircraft of claim 8, further comprising a propeller (Anton; fig. 1, 80 [paragraph 0037] Anton states, “propeller motor 80”) that is driven by the electric motor ([paragraph 0035] Anton states, “AC voltage of appropriate frequency suitable for operating a propeller motor 80 of the airplane 10”).

Regarding claim 10 – Anton in view of Partington, Togashi and Oguri teach the aircraft of claim 8, wherein another separating element (Togashi; fig. 7, two separating elements 111j & 111k) of the at least one separating element is configured as a locally limited slot ([paragraph 0044] Togashi states, “holes 111a (recesses 111m, slits 111b to 111e, 111j to 111k, cuts 111f to 111i)”; additionally see figures 4A and 4B) or a narrowing of the at least one wiring carrier board (111).

Regarding claim 11 – Anton in view of Partington, Togashi and Oguri teach the aircraft of claim 8, wherein the separating element (Oguri; fig. 10, 20) is formed from a functional plastic ([paragraph 0089] Oguri states, “member 20 may preferably be made of a silicon resin or an elastomer…rubber material may be filled into the notches 8a and 8b and hardened to form the member 20”; rubber is considered a “functional plastic”).



Regarding claim 13 – Anton in view of Partington, Togashi and Oguri teach the aircraft of claim 8, further comprising capacitor stacks (Togashi; fig. 7, 113 [paragraph 0029] Togashi states, “The capacitors 113 are layered electronic components”) that are arranged on the at least one wiring carrier board (111).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

D.C. Wells (US Patent 3083259) discloses a vibration dampening printed circuit.
McCutcheon (US Patent 5552209) discloses an internally damped circuit articles.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847